United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-876
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 1, 2013 appellant filed a timely appeal of a December 6, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days have elapsed from the most recent merit decision of March 21, 2012 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s case pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. OWCP terminated appellant’s
compensation benefits by decision dated October 5, 2003. By decision dated July 22, 2004, the
1

5 U.S.C. § 8101 et seq.

Board reversed the termination of benefits, finding that a conflict existed in the medical opinion
evidence as to whether appellant had residual disability causally related to the accepted
condition.2 Appellant’s compensation benefits were reinstated.
Appellant returned to full-time work with restrictions as a rehabilitation clerk on
July 7, 2007. By decision dated September 13, 2007, OWCP determined his rehabilitation clerk
position fairly and reasonably represented his wage-earning capacity, and resulted in zero
percent loss of wage-earning capacity (LWEC).
On October 12, 2010 appellant filed a claim for compensation for wage loss beginning
September 17, 2010. He explained that work was no longer available to him due to the National
Reassessment Process.
In a letter dated October 22, 2010, the employing establishment was advised by OWCP
that appellant’s wage-loss claim would be treated as a claim for modification of the previously
established LWEC decision. OWCP requested that the employing establishment submit all
current medical reports, a formal position description and other documents upon which
appellant’s wage-earning capacity had been determined.
In response, the employing
establishment submitted a series of SF-50 forms.
By December 2, 2010 merit decision, OWCP found that as appellant had provided no
medical evidence to reflect a worsening of appellant’s condition or any other evidence sufficient
to warrant modification of the LWEC decision dated September 13, 2007, OWCP denied
appellant’s claim on December 3, 2010.
Appellant disagreed with the decision and requested reconsideration on
February 18, 2011. Along with the request, he submitted new medical evidence, which pertained
to his right knee. By merit decision dated March 2, 2011, OWCP denied appellant’s request for
modification of his wage-earning capacity determination.
Appellant again requested modification of the LWEC decision on December 5, 2011. In
support of this request for reconsideration, he submitted several medical reports which discussed
his preexisting condition of hemophilia and its effects on his left knee condition. In a report
dated July 14, 2011, Dr. David L. Becton, a Board-certified pediatric hematologist, related that
appellant had advanced hemophilia which had caused him to develop a target joint, and had
required a left knee replacement due to blood and synovial damage. In an undated report,
Dr. Paulette Mehta, Board-certified in pediatric hematology, related that appellant had
hemophilia since birth and that it had caused hepatitis C, as well as joint swelling. She
concluded that appellant should avoid strenuous physical activity.
OWCP again denied appellant’s request for modification of the wage-earning capacity
determination on March 21, 2012. It noted that appellant’s preexisting conditions of hemophilia

2

Docket No. 04-265 (issued July 22, 2004). On April 1, 1995 appellant, then a 27-year-old distribution clerk,
filed a claim for traumatic injury claim stating that he twisted his left knee while loading mail onto a ledge. The
claim was accepted for a left knee strain, then later expanded to include aggravation of left knee arthritis.

2

and hepatitis had not been accepted by OWCP and therefore did not establish the wage-earning
capacity determination had been issued in error.
On November 7, 2012 appellant requested reconsideration. In support of his request,
appellant submitted a January 18, 2012 letter from the Office of Personnel Management (OPM)
which stated that he had been found to be disabled for the position of mail processing clerk due
to the conditions of hemophilia and left knee replacement.
In a December 6, 2012 decision, OWCP declined to reopen appellant’s claim for
consideration of the merits on the grounds that he failed to submit relevant new evidence in
support of his request for reconsideration.
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.3 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or (iii)
constitutes relevant and pertinent new evidence not previously considered by OWCP.4 When an
application for reconsideration does not meet at least one of the above-noted requirements,
OWCP will deny the request for reconsideration without reopening the case for a review on the
merits.5
ANALYSIS
OWCP issued a decision on September 13, 2007 finding that appellant had no LWEC. In
a series of decisions OWCP denied modification of the wage-earning capacity determination.
On November 7, 2012 appellant requested reconsideration. He did so by checking a box
utilizing the appeal request form which accompanied the March 21, 2012 decision which denied
modification of his wage-earning capacity determination. Appellant also submitted a January 18,
2012 letter from OPM which stated that he had been found to be disabled for the position of mail
processing clerk due to the conditions of hemophilia and left knee replacement.
The Board finds that OWCP did not abuse its discretion by denying merit review on
December 6, 2012.
While appellant enclosed a copy of OPM’s decision, he did not address the issue in the
case or explain how the enclosed decision was arguably relevant.6 Appellant did not articulate a
specific legal basis for his request for further review. As such, the November 7, 2012 request for
reconsideration neither alleged nor demonstrated that OWCP erroneously applied or interpreted a
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2) (2011).

5

Id. at § 10.608(b).

6

T.B., Docket No. 11-1185 (issued February 17, 2012).

3

specific point of law. Additionally, appellant did not advance a relevant legal argument not
previously considered by OWCP. While appellant did submit a new piece of evidence, OPM’s
decision, the Board has long held that findings of other federal agencies are not dispositive with
regard to questions arising under FECA.7 He did not submit any new evidence that might
arguably impact the prior decision regarding modification of the LWEC determination.
Consequently, appellant is not entitled to a merit review under section 10.606(b)(2).
Appellant may submit new relevant evidence or argument to OWCP with respect to a
modification of the wage-earning capacity and receive a merit decision, at any time.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

See D.I., 59 ECAB 158 (2007); see also J.F., 59 ECAB 331 (2008).

4

